Order entered February 26, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00896-CR

                   KYLE HERMAN HIBBARD, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-51973-R

                                    ORDER

      Before the Court is appellant’s February 21, 2020 second motion to extend

time to file appellant’s brief. We GRANT appellant’s motion and ORDER the

brief filed on or before March 26, 2020.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE